Citation Nr: 1537156	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions.
 
 2.  Entitlement to an initial compensable rating for residual scar, status post appendectomy surgery.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to May 1994 and from January 2003 to December 2004.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).


VACATE

A longitudinal review of the record reveals that the Veteran filed his claims for entitlement to service connection for status post appendectomy residuals, including resultant adhesions and scar, in April 2005.  In an August 2008 rating decision, the RO granted entitlement service connection for status post appendectomy, with resultant adhesions, assigning an initial 30 percent evaluation, effective from the date of his service connection claim, April 14, 2005.  The RO also granted entitlement service connection for residual scar, status post appendectomy surgery, assigning an initial noncompensable evaluation, also effective from April 14, 2005.  The appellant perfected an appeal of that decision, seeking increased initial ratings.  

In June 2014, the Board issued a decision which denied entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions.  The Board remanded the matter of entitlement to an initial compensable rating for residual scar, status post appendectomy surgery, for additional development.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, based on a Joint Motion for Partial Remand (Joint Motion) dated in January 2015, the Court issued an Order remanding a portion of the case for compliance with the Joint Motion. 

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  Here, the Court remanded only the matter of entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions, based on the Joint Motion's findings that the Board did not fully consider whether the Veteran was entitled to a separate ratings pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 and Diagnostic Code 7339 and that the Board did not consider and apply Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), to the facts in this case.  Therefore, the Joint Motion found that the Board, in its' June 2014 decision, did not present adequate reasons or bases for its findings and conclusions on all issues of fact and law presented on the record.  Accordingly, in order to prevent prejudice to the Veteran, the portion of the June 2014 Board decision that denied entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions, must be vacated, and a new decision will be entered as if that portion of the June 2014 decision by the Board had never been issued.


REMAND

In the January 2015 Joint Motion, the parties recognized that the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision, in which it rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); 38 C.F.R. 3.321(b)(1) (2015).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

In light of the concerns expressed in the Joint Motion, coupled with the holding in Johnson and the collective impact of the Veteran's three service-connected disabilities, the Board finds that the RO must refer the Veteran's claims for increased evaluations for his service-connected adhesion and scar disabilities for consideration of a combined extraschedular rating.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); see also 38 C.F.R. § 3.321(b).  The RO must also fully consider whether the Veteran's service-connected status post appendectomy, with resultant adhesions, warrants the assignment of any separate ratings pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 and Diagnostic Code 7339.

Evidence of record further showed that the Veteran has asserted that he cannot work or maintain substantially gainful employment due to his service-connected disabilities.  Thus, the Board has determined that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the evaluation for the Veteran's service-connected status post appendectomy, with resultant adhesions, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

Presently, service connection is in effect for the following disabilities: mood disorder with depression and anxiety associated with status postoperative appendectomy, with resultant adhesions, rated as 50 percent disabling; status post appendectomy, with resultant adhesions, rated as 30 percent disabling; and status post appendectomy surgery residual scar, rated as noncompensable.  The Veteran's combined service-connected disability rating is 30 percent, effective April 14, 2005, and 70 percent, effective January 6, 2010.  38 C.F.R. § 4.25 (2014).  The schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met, as the Veteran's service-connected mood disorder, is rated as 50 percent disabling and his service-connected status post appendectomy, with resultant adhesions, is rated as 30 percent disabling.  The total combined rating for his service-connected disabilities is 70 percent from January 6, 2010.  38 C.F.R. § 4.16(a)

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Finally, evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from Sepulveda VA Medical Center (VAMC) and West Los Angeles VAMC.  As evidence of record only includes treatment records dated up to October 2013 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide all statutory and regulatory notice and assistance to the Veteran with respect to his claim of entitlement to TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions, entitlement to an initial compensable rating for residual scar, status post appendectomy surgery, and entitlement to TDIU.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include all pertinent VA treatment records from Sepulveda VAMC and West Los Angeles VAMC from October 2013 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

3.  A VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  The claims file must be made available to the examiner, and the examiner must specify in the report that these electronic records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from April 2005 to the present.  At present, service connection is in effect for status post appendectomy, with resultant adhesions, status post appendectomy surgery residual scar, and mood disorder with depression and anxiety associated with status postoperative appendectomy, with resultant adhesions. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  The examiner should also acknowledge and discuss the findings contained in the April 2015 private vocational consultant evaluation report of record. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The RO must notify the Veteran that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the RO must implement corrective procedures at once. 

6.  The RO must then refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration, to include the collective impact of the Veteran's service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims of entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions, entitlement to an initial compensable rating for residual scar, status post appendectomy surgery, and entitlement to TDIU, taking into consideration all relevant evidence associated with the evidence of record since the October 2012 supplemental statement of the case (for the issue of entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions) and the April 2015 supplemental statement of the case (for the issue of entitlement to an initial compensable rating for residual scar, status post appendectomy surgery).  In addition, when readjudicating the issue of entitlement to an initial evaluation in excess of 30 percent for status post appendectomy, with resultant adhesions, the RO must consider whether the Veteran is entitled to any separate ratings pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 and Diagnostic Code 7339.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

